UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1176


FURQAN MOHAMMAD; AZRA YASMIN,

                Plaintiffs - Appellants,

          v.

SELECT PORTFOLIO SERVICING, INC., as servicing agent for
U.S. Bank NA, as trustee, for the Chase Mortgage Finance
Corporation Multi-Class Mortgage Pass-Through Certificates,
Series 2006-A1,

                Defendant – Appellee,

          and

JP MORGAN CHASE BANK, N.A.,

                Defendant,

THOMAS P. GORMAN,

                Trustee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:14-cv-01305-AJT-TRJ)


Submitted:   June 18, 2015                  Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Furqan Mohammad, Azra Yasmin, Appellants Pro Se. William Dean
Ledoux, Jr., ECKERT SEAMANS CHERIN & MELLOTT, LLC, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Furqan Mohammad and Azra Yasmin appeal from the district

court’s order affirming the bankruptcy court’s order granting

relief from the automatic stay.             We have reviewed the record and

find    no    reversible   error.      Accordingly,      we    affirm     for   the

reasons stated by the district court.               See Mohammad v. Select

Portfolio Servicing, Inc., No. 1:14-cv-01305-AJT-TRJ (E.D. Va.

Jan. 23, 2015).          We dispense with oral argument because the

facts   and    legal    contentions    are    adequately      presented    in   the

materials      before   this   court   and    argument   would    not     aid   the

decisional process.

                                                                          AFFIRMED




                                        3